TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 16, 2020



                                       NO. 03-19-00303-CV


                 Lantana Ridge Property Owners Association, Inc., Appellant

                                                  v.

                SJWTX, Inc. d/b/a Canyon Lake Water Service Co., Appellee




         APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
               BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE GOODWIN


This is an appeal from the judgment signed by the trial court on March 29, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment as to the claims

related to the declaration of covenants, conditions, and restrictions, and the award of attorney’s

fees; we do not disturb the trial court’s ruling denying Lantana Ridge’s motion for summary

judgment and we affirm the remaining uncontested portions of the judgment. We remand the

cause for further proceedings consistent with this Court’s opinion. The appellee shall pay all

costs relating to this appeal, both in this Court and in the court below.